


110 HR 4196 IH: National Public Notification of Environmental Hazards Act

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4196
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to improve public notification and
		  community relations concerning actions for the removal of environmental
		  hazards.
	
	
		1.Short titleThis Act may be cited as the
			 National Public Notification of Environmental Hazards Act
			 of 2007.
		2.Requirement for
			 public notice of removal of environmental hazardsTitle I of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U. S.C. 9601 et seq.) is
			 amended by adding at the end the following:
			
				129.Requirement for
				public notice of removal of environmental hazards
					(a)Revision of
				national continency planNot later than 12 months after the date
				of enactment of this section, the President shall revise the national
				contingency plan in accordance with the requirements of this section to provide
				for improved public notification and community relations in the case of a
				response action.
					(b)Requirements for
				all response actions
						(1)ApplicabilityThe head of the lead agency for a response
				action shall take the actions specified in this subsection for each response
				action conducted by the lead agency.
						(2)Designation of
				spokesperson; press releases
							(A)In
				generalThe head of the lead agency shall designate a
				spokesperson for the response action.
							(B)DutiesThe
				spokesperson shall—
								(i)provide notice of
				the response action to—
									(I)civil defense and emergency management
				agencies, as the head of the lead agency determines appropriate;
									(II)immediately
				affected residents;
									(III)other members of
				the community surrounding the response site; and
									(IV)State and local
				officials.
									(ii)respond to
				inquiries from the public concerning the response action; and
								(iii)provide
				information to the public concerning the release resulting in the response
				action.
								(C)Press
				ReleaseThe head of the lead agency shall—
								(i)issue a press
				release containing information about the response action not later than 10 days
				after the President determines that the response action is appropriate;
				and
								(ii)ensure the
				coordination of all press releases and other statements made by agencies
				participating in the response action with the on-scene coordinator or remedial
				project manager appointed for the response action under the national
				contingency plan.
								(3)Establishment of
				public information office
							(A)In
				generalThe head of the lead agency shall establish a public
				information office for the response action.
							(B)LocationThe
				public information office shall be located at or near the response site and may
				be housed in a trailer or other facility.
							(C)StaffingThe
				public information office shall be staffed by individuals selected by the head
				of the agency.
							(D)DutiesIndividuals
				staffing the public information office shall—
								(i)provide
				information to the public on the actions taken with regard to the response
				action;
								(ii)respond to
				inquires from the public concerning the response action; and
								(iii)provide
				information to the public concerning the release resulting in the response
				action.
								(E)DeadlineThe head of the lead agency shall establish
				the public information office not later than the date of initiation of on-site
				activities for the response action. The public information office shall remain
				available to the public for the duration of the response action.
							(4)Information
				repository
							(A)In
				generalThe head of the lead
				agency shall establish, at or near the response site, at least one local
				information repository that contains items made available for public
				information.
							(B)Public
				noticeThe head of the lead
				agency shall inform the public of the establishment of the information
				repository.
							(C)Public
				accessThe head of the lead
				agency shall ensure that all items in the information repository are available
				for public inspection and copying.
							(D)DeadlineThe head of the lead agency shall complete
				all actions required by this paragraph on or before the last day of the 60-day
				period beginning on the date of initiation of on-site activities for the
				response action.
							(5)Administrative
				record file
							(A)In
				generalThe head of the lead
				agency shall make available for public inspection the administrative record
				file for the response action.
							(B)Public
				noticeThe head of the lead
				agency shall publish a prominent notice of availability of the administrative
				record file for public inspection and comment in a newspaper of general
				circulation in the area including the response site. The notice shall also
				include the following:
								(i)Information about
				the response site, including the location of the site and the hazardous
				substance present at the site.
								(ii)The location of
				the information repository established under paragraph (4) and the hours that
				the repository is open to the public.
								(iii)The time, date,
				and location of the next scheduled public meeting to be conducted under
				paragraph (7).
								(iv)The dates of the
				public comment period established under paragraph (6).
								(v)The name of the
				agency contact to whom individuals may submit written comments concerning the
				response action.
								(C)LocationThe head of the lead agency shall place the
				administrative record file in at least one of the information repositories
				established under paragraph (4).
							(D)DeadlineThe head of the lead agency shall publish
				the notice required by subparagraph (A) on or before the last day of the 60-day
				period beginning on the date of initiation of on-site activities for the
				response action.
							(6)Public comment
				period
							(A)In
				generalThe head of the lead
				agency shall provide a public comment period that allows for the submission of
				written and oral comments concerning the response action.
							(B)Response to
				commentsThe head of the lead
				agency shall prepare a written response to significant comments submitted
				during the comment period.
							(C)Length of
				periodThe public comment
				period shall begin on the date the administrative record file is made available
				for public inspection and continue for at least 30 days. Upon timely request,
				the head of the lead agency shall extend the public comment period by a minimum
				of 15 days.
							(7)Public
				meetings
							(A)In
				generalThe head of the lead agency for a response action shall
				conduct public meetings concerning the response action.
							(B)LocationThe
				meetings shall be held in a location in close proximity to the response
				site.
							(C)Public
				noticeThe head of the lead agency shall publish a prominent
				notice that informs the public about the public meeting. The notice shall
				include the following:
								(i)Information about
				the response site, including the location of the site and the hazardous
				substance present at the site.
								(ii)The time, date, location, and purpose of
				the public meeting.
								(D)DeadlineThe
				head of the lead agency shall—
								(i)conduct an initial meeting under
				subparagraph (A) not later than 30 days after the President determines that the
				response action is appropriate; and
								(ii)conduct additional
				meetings under subparagraph (A) quarterly throughout the duration of the
				response action.
								(8)Establishment of
				toll-free telephone number
							(A)In
				generalThe head of the lead
				agency for a response action shall establish a toll-free telephone number to
				provide information to the public about the response action.
							(B)AutomationIf the provision of information through the
				telephone number is automated, the information shall include a telephone number
				for contacting a representative of the lead agency who can answer further
				questions about the response action.
							(C)DeadlinesThe
				head of the lead agency shall—
								(i)establish such
				telephone number not later than 30 days after the date on which the President
				determines that the response action is appropriate; and
								(ii)update
				information provided through such telephone number at least weekly.
								(9)Establishment of
				Web site
							(A)In
				generalThe head of the lead agency shall establish a public
				Internet Web site (or comparable facility using a successor protocol or
				technology) to provide information to the public about the response
				action.
							(B)UpdatesThe head of the lead agency shall update
				the information on the Web site (or comparable facility) frequently.
							(C)Link from EPA
				websiteThe head of the lead agency shall ensure that a link to
				the Web site (or comparable facility) is provided on the public internet Web
				site (or comparable facility) of the Environmental Protection Agency.
							(D)DeadlineThe head of the lead agency shall make the
				Web site (or comparable facility) required by subparagraph (A) available to the
				public not later than 30 days after the date on which the President determines
				that the response action is appropriate.
							(10)Visits to
				residences and businesses
							(A)In
				generalThe head of the lead agency shall ensure that each
				residence and business located within a ½ mile radius of the response site is
				visited by a representative of the lead agency.
							(B)DutiesA representative conducting a visit under
				subparagraph (A) shall—
								(i)provide the
				residence or business with information, including printed materials, on actions
				taken at the response site;
								(ii)respond to
				inquiries from the residence or business concerning the response action;
				and
								(iii)provide
				information to the residence or business concerning the release resulting in
				the response action.
								(C)DeadlinesThe head of the lead agency shall ensure
				that—
								(i)the visits required by subparagraph (A)
				occur not later than 30 days after the President determines that the response
				action is appropriate; and
								(ii)such visits
				reoccur quarterly throughout the duration of the response action.
								(11)Printed
				information
							(A)In
				generalThe head of the lead agency for a response action shall
				mail printed materials containing information about the removal action to all
				residences and businesses located within a ½ mile radius of the response
				site.
							(B)DeadlinesThe head of the lead agency shall—
								(i)mail the materials required by subparagraph
				(A) not later than 30 days after the President determines that response action
				is appropriate; and
								(ii)update and mail
				the materials quarterly throughout the duration of the response action.
								(c)Requirement for
				response actions with planning periods of at least 180 days
						(1)ApplicabilityThe head of the lead agency for a response
				action shall take the actions specified in this subsection, in addition to the
				actions specified in subsection (b), if the President determines, based on a
				site evaluation, that a response action is appropriate and the head of the lead
				agency determines that a planning period of at least 180 days exists prior to
				the date of initiation of on-site activities for the response action. If
				subsection (d) applies to the response action, the head of the lead agency
				shall also take the actions specified in that subsection.
						(2)Engineering
				Evaluation and Cost Analysis
							(A)In
				generalThe head of the lead
				agency shall make the engineering evaluation and cost analysis prepared for the
				response action available to the public.
							(B)NoticeThe head of the lead agency shall publish a
				prominent notice of availability of the engineering evaluation and cost
				analysis in a local newspaper of general circulation in the community where the
				response site is located. Such notice shall contain a brief description of the
				contents of the engineering evaluation and cost analysis and a description of
				the location where the evaluation and analysis is located.
							(C)DeadlineThe head of the lead agency shall complete
				the actions required under subparagraphs (A) and (B) not later than the date on
				which an engineering evaluation and cost analysis approval memorandum for the
				response action is signed.
							(d)Requirements for
				response actions lasting more than 120 days
						(1)ApplicabilityThe head of the lead agency for a response
				action shall take the actions specified in this subsection, in addition to the
				actions specified in subsection (b), for a response action that the head of the
				lead agency determines will continue after the end of the 120-day period
				beginning on the date of initiation of on-site activities for the response
				action. If subsection (c) applies to the response action, the head of the lead
				agency shall also take the actions specified in that subsection.
						(2)Interviews
							(A)In
				generalThe head of the lead
				agency shall conduct interviews with local officials, community residents,
				public interest groups, and other interested or affected persons, as
				appropriate, to solicit their concerns, information needs, and how and when
				such persons would like to be involved in the response action.
							(B)DeadlineThe head of the lead agency shall complete
				the interviews required by subparagraph (A) on or before last day of the 90-day
				period beginning on the date of initiation of on-site activities for the
				response action.
							(3)Community
				relations plan
							(A)In
				generalThe head of the lead agency shall prepare a formal
				community relations plan based on the interviews conducted under paragraph (2)
				and other relevant information.
							(B)ContentsThe
				community relations plan shall specify the community relations activities that
				the head of the lead agency expects to undertake during the response
				action.
							(C)DeadlineThe head of the lead agency shall develop
				the community relations plan on or before last day of the 120-day period
				beginning on the date of initiation of on-site activities for the response
				action.
							(e)DefinitionsIn
				this section, the following definitions apply:
						(1)Engineering
				evaluation and cost analysisThe term engineering evaluation and
				cost analysis means an engineering evaluation and cost analysis required
				by section 300.415(a)(4)(i) of title 40, Code of Federal Regulations, as in
				effect on October 1, 2007.
						(2)Lead
				agencyThe term lead agency means the agency
				responsible for planning and implementing a response action under the national
				contingency plan.
						(3)Significant
				commentThe term
				significant comment means a public comment determined to be
				significant by the head of the lead agency responsible for the response
				action.
						(4)Response
				actionThe term response action means a response
				carried out under the national contingency plan, including a response as
				defined by section 101 of this Act and a removal as defined by section 311(a)
				of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)).
						(5)Response
				siteThe term response site means the location of a
				response.
						.
		
